United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Northvale, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1906
Issued: January 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 18, 2015 appellant filed a timely appeal from a September 8, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
On May 22, 2015 appellant, then a 55-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained a bilateral knee condition in the performance of
duty. He claimed that walking at work aggravated his condition. Appellant noted that he first

1

5 U.S.C. § 8101 et seq.

became aware of his condition and its relation to his federal employment on September 9, 2013.
He retired on May 1, 2015.
In a March 25, 2015 report, Dr. Raphael Longobardi, a Board-certified orthopedic
surgeon, advised that appellant had been under his care since January 24, 2013 for knee pain. He
detailed appellant’s past surgical history and opined that his job requirements of standing and
walking had some causation with the progression of his arthrosis in the meniscectomized knee,
but the extent could not be determined.
By letter dated July 17, 2015, OWCP advised appellant of the type of evidence needed to
establish his claim. Appellant was notified that he had 30 days from the date of the letter to
submit responsive evidence.
In an August 4, 2015 response to an OWCP questionnaire, appellant advised that his
route was approximately nine miles. He contended that he walked up to six and a half hours a
day for five to six days per week. Appellant noted that in his 32 years of work for the employing
establishment he underwent five knee surgeries and that the more he walked the worse his knee
became. He alleged that he had no prior leg problems before he began work for the employing
establishment and reiterated that this condition was work related.
On March 23, 2015 Dr. Longobardi advised that appellant was one year post left total
knee replacement and eight months post excision of heterotrophic ossification of the left knee.
He noted that appellant was able to return to work, walk, and stand without difficulty.
Examination of the right knee revealed neutral alignment, no swelling, no effusion, no erythema,
a well-healed surgical line, no pain to palpation, no tenderness, extension stopping at 0 degrees,
and flexion to 110 degrees. Examination of the left knee revealed mild genu varum, no swelling,
no effusion, no erythema, no ecchymosis, nonspecific tenderness on palpation, extension
stopping at 0 degrees, and flexion to 115 degrees. An x-ray of the left knee revealed
anatomically acceptable position alignment of total knee prosthetic compromise with no obvious
evidence of loosening, change in position, or change in alignment. Dr. Longobardi reiterated his
diagnosis of knee osteoarthritis and his opinion that appellant’s job requirements of standing and
walking had some causation with the progression of his arthrosis but he could not determine to
what extent.
By decision dated September 8, 2015, OWCP denied appellant’s claim because the
medical evidence was insufficient to establish that he sustained an injury causally related to
factors of his employment.
On appeal appellant argues that his knee condition was work related. He reiterates that
he walked nine miles per day for 32 years and that his knees were perfect before he began work
for the employing establishment. Appellant also notes that his knee condition forced him to
retire.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged, and that any
2

disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.6
ANALYSIS
There is no dispute that appellant walked as a part of his job. Therefore, the Board finds
that the first component of fact of injury is established. However, the medical evidence is
insufficient to establish that factors of his employment caused or aggravated appellant’s bilateral
knee condition.
In his March 23, 2015 report, Dr. Longobardi advised that appellant was one year post
left total knee replacement and eight months post excision of heterotrophic ossification of the left
knee. He noted that appellant was able to return to work, walk, and stand without difficulty.
Dr. Longobardi assessed knee osteoarthritis and opined that appellant’s job requirements of
standing and walking had some causation with the progression of his arthrosis in the
meniscectomized knee but the extent could not be determined. Likewise, in his March 25, 2015
report, he opined that appellant’s job requirements of standing and walking had some causation
with the progression of his arthrosis in the left knee but the extent could not be determined.
These reports are not sufficiently rationalized as they do not explain the mechanics by which
workplace walking and standing aggravated appellant’s condition. The Board has long held that
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.J., 59 ECAB 408 (2008); supra note 3.

6

James Mack, 43 ECAB 321 (1991).

3

medical opinions not containing rationale on causal relation are of diminished probative value
and are generally insufficient to meet appellant’s burden of proof.7
On appeal appellant disagrees with OWCP’s decision and reiterates that his condition
was job related. However, the claim is deficient because appellant has not submitted medical
evidence explaining how the established work factors caused or contributed to the diagnosed
condition. As noted, causal relationship is a medical question that must be established by
probative medical opinion from a physician.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an
occupational disease in the performance of duty.

7

Carolyn F. Allen, 47 ECAB 240 (1995).

8

See supra note 5. Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific
employment factors identified by the claimant to the claimant’s condition, with stated reasons by a physician). See
also S.T., Docket No. 11-237 (issued September 9, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the September 8, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

